REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 11, the closest prior art of record, Ozawa (United States Patent No. 7,257,831) discloses an invention for enabling a user to easily buy a program includes a video server for storing a plurality of distributable programs, and a video on demand controller which receives a request for the distribution of a distributable program from an integrated receiver decoder. The distribution request is formed in a free-style text format described in the arbitrary style of the user of the receiver decoder. The controller compares a word described in the distribution request with each title of the distributable programs stored in the video server, and if a title that corresponds to the word described in the distribution request is found, the controller reads out the corresponding distributing program from the video server and distributes it to the receiver decoder. In addition, Moskowitz (United States Patent Application Publication No. 2003/0200439) discloses an invention for transmitting streams of data. In one embodiment, a method comprises the steps of: receiving a stream of data; organizing the stream of data into a plurality of packets; generating a packet watermark associated with the stream of data; combining the packet watermark with each of the plurality of packets to form watermarked packets; and transmitting at least one of the watermarked packets across a network. The present invention also relates to: receiving at least one packet that has been transmitted across a network; analyzing at least one packet for a watermark; and authenticating the at least one packet using at least a portion of the watermark. In addition, Koch (United States Patent Application Publication No. 2006/0013139) discloses an invention for reducing a transmission rate of a unique traffic flow and selectively denying access to a common traffic flow. By reducing the transmission rate of the unique traffic flow, sufficient bandwidth may be released to receive the unique traffic flow and the common traffic flow without overflowing the ONT. For example, the ONT or, alternatively, the OLT may send the requested common traffic flow without reducing the transmission rate of the unique traffic flow when sufficient bandwidth is available, send the common traffic flow but reduce the transmission rate of unique traffic flow by an appropriate amount, or deny access to the common traffic flow altogether without reducing the transmission rate of the unique traffic flow.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, enable the service provider to create transport streams for transmission of audio, video and/or multimedia content to end users using the vendor's video processing equipment in response to a user input by the service provider; a license key processor adapted to receive a license key, wherein the license key is indicative of a license for a specified amount of licensed bandwidth allowed for a video processing feature of the vendor's video processing equipment that is covered by a license fee, the license key processor adapted to determine the license fee charged to the service provider on behalf of the vendor based on a specified amount of bandwidth for the video processing feature according to a license type, and a plurality of video processors provided by the vendor as part of the vendor's video processing equipment, which is licensed for use by the service provider, each adapted to provide at least one video processing feature to process the audio, video and/or multimedia content, wherein the license key processor is adapted to update the user interface to enable the service provider to create or reject a respective transport stream for processing of the content by at least one of the video processors using at least one video processing feature in accordance with the license based on there being sufficient or insufficient unused licensed bandwidth available from the specified amount of bandwidth to accommodate the respective transport stream. 
Claims 13-21, 27-28, 31-32 are dependent on claim 11 and are allowable for the same reasons stated above. In addition, claim 22 is analogous to claim 11, and thus is allowable for the same reasons stated above. Claims 24-26, 29-30, 33-34 are dependent on claim 22 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619